Case: 1:21-mc-00007-SJD-KLL Doc #: 3 Filed: 08/17/21 Page: 1 of 2 PAGEID #: 8

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
INA Group, Case Number: 1:21mc7
Plaintiff,
v. : Judge Susan J. Dlott
Natubhai S. Patel,
Defendant.
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate judge reviewed
the pleadings and filed with this Court on July 2, 2021 a Report and Recommendation
(Doc. 2). No objections have been filed and the time for filing objections expired July 16,

2021.
The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, Plaintiff's “Writ of Mandamus” is DISMISSED with prejudice. The Court
certifies pursuant to 28 U.S.C. § 1915(a) that an appeal of any Order adopting the Report and
Recommendation would not be taken in good faith and therefore denies plaintiff leave to appeal
in forma pauperis. Plaintiff remains free to apply to proceed in forma pauperis in the Court of

Appeals.
Case: 1:21-mc-00007-SJD-KLL Doc #: 3 Filed: 08/17/21 Page: 2 of 2 PAGEID #: 9

IT IS SO ORDERED.

    

Susan J. Dlott
United States District Judge
